Exhibit 10.93

 

EIGHTH AMENDMENT TO PURCHASE AND SALE CONTRACT
 FOR SIENNA BAY

 

            This Eighth Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of January 12, 2010 between CCIP/3 SANDPIPER, LLC, a
Delaware limited liability company ("Seller") and DT GROUP DEVELOPMENT, INC., a
California Corporation (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of August 14, 2009, as amended by (i) First Amendment to
Purchase and Sale Contract for Sienna Bay dated as of October 8, 2009, (ii)
Second Amendment to Purchase and Sale Contract for Sienna Bay dated as of
November 10, 2009, (iii) Third Amendment to Purchase and Sale Contract for
Sienna Bay dated as of November 12, 2009, (iv) Fourth Amendment to Purchase and
Sale Contract for Sienna Bay dated as of November 25, 2009, (v) Fifth Amendment
to Purchase and Sale Contract for Sienna Bay dated as of December 11, 2009, (vi)
Sixth Amendment to Purchase and Sale Contract for Sienna Bay dated as of
December 28, 2009 and (vii) Seventh Amendment to Purchase and Sale Contract for
Sienna Bay dated as of January 8, 2010 (collectively, the “Contract”), with
respect to the sale of that certain property known as Sienna Bay, having an
address at 10501 3rd Street North, St. Petersburg, FL 33716, and as more
particularly described in the Contract; and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Contract as hereinafter set forth.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
amended or defined herein.

2.      Additional Deposits.  Section 2(c) of the Seventh Amendment to Purchase
and Sale Contract for Sienna Bay, dated as of January 8, 2010, is hereby deleted
and replaced with the following:

                                                (c)  On or prior to January 15,
2010, Purchaser shall wire an additional deposit of $375,000 directly to Seller,
pursuant to the wire instructions attached hereto as Exhibit A.  Upon making
such deposit, the total Deposit shall be $1,500,000, all of which is being held
directly by Seller.

3.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCIP/3 SANDPIPER, LLC, a Delaware limited liability company

 

By:    CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership, its member

 

By:    CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

Purchaser:

DT GROUP DEVELOPMENT, INC, a California corporation

 

By:  /s/Dan Markel
Name:  Dan Markel
Title:  President and CEO

 


EXHIBIT A

 

Wire Instructions

 

 

Bank: 

Wachovia  (Charlotte, NC)

ABA #: 

053-000-219 

Account Number:

2000010968907

Account Name: 

AIMCO Properties Partnership Concentration Account

Reference: 

CCIP/3 Sandpiper, LLC - 005681 sale deposit

 